IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20300
                         Summary Calendar



LESLIE WILLIAM MORGAN,

                                         Plaintiff-Appellant,

versus

MICHAEL COKER ET AL.,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-203
                       - - - - - - - - - -
                         August 13, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Leslie William Morgan, Texas prisoner # 677163, appeals the

district court’s dismissal as frivolous his claims of malpractice

and conspiracy against his counsel and subsequent grant of summary

judgment in favor of the remaining defendants in his civil rights

action under 42 U.S.C. § 1983.   Morgan’s claims against all of the

defendants, including his counsel, are frivolous under Heck v.

Humphrey, 512 U.S. 477 (1994).   A judgment in favor of Morgan on

his § 1983 claim would necessarily imply the invalidity of his

second conviction.   See Hudson v. Hughes, 98 F.3d 868, 872-73 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 97-20300
                                     -2-

Cir. 1996); Hamilton v. Lyons, 74 F.3d 99, 103 (5th Cir. 1996);

Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995).               Because Morgan

has   not    demonstrated     that    his   second      conviction    has   been

invalidated, his claims against the defendants are not cognizable

in a § 1983 action.        Heck, 512 U.S. at 486-87.

      Morgan’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).               Because

the appeal is frivolous, it is DISMISSED.               See 5th Cir. R. 42.2.

All outstanding motions of both parties are DENIED.

      Additionally, Morgan is warned that future frivolous appeals

will invite the imposition of sanctions.           Morgan should review any

pending     appeals   to   ensure    that   they   do   not   raise   frivolous

arguments.